      Case 1:18-cv-00061-TFM-MU Document 179 Filed 06/11/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

JANE BROWN, et al.,                          )
                                             )
       Plaintiffs,                           )
                                             )
vs.                                          )      CIVIL ACTION NO. 1:18-cv-61-TFM-MU
                                             )
FAIRHOPE YACHT CLUB,                         )
                                             )
       Defendant.                            )

                                            ORDER

       On June 7, 2019, the Defendant filed several Daubert motions (Docs. 175 – 178). It is

hereby ORDERED that Plaintiffs file their responses on or before June 28, 2019. Any reply the

Defendant wishes to file shall be filed on or before July 8, 2019. The motions shall be considered

fully submitted at that time without oral argument unless otherwise determined by the Court. Once

the motions are taken under submission no further briefs, pleadings or submissions related to the

issues raised may be filed unless the proponent obtains leave of court for good cause shown.

       The parties are further advised that they are required to submit a paper courtesy copy of

briefs and supporting evidence to the Chambers of the undersigned if the documents exceed thirty

(30) pages. The courtesy copies shall be bound in a three-ring binder and tabbed.

       DONE and ORDERED this 11th day of June 2019.

                                             /s/ Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
